Title: From George Washington to Tobias Lear, 3 June 1796
From: Washington, George
To: Lear, Tobias


        
          My dear Sir,
          Philadelphia 3d of June 1796
        
        Your letter of the 30th Ulto was received yesterday. As I expect (nothing new & unforeseen happening to prevent it) to commence my journey for Mount Vernon in ten or twelve days, I shall enter into no details respecting any of the matters touched upon in your letter of the above date.
        The chief design of my writing to you by this Post, is to inform you that your good Mother, and lovely son, arrived in this City on Tuesday evening; and left it yesterday about ten oclock on their way to the Federal City. Mrs Lear is very well, & Lincoln as sprightly as ever; but both disappointed at not meeting you here.
        It was with great difficulty a Carriage could be procured to take her on; for it so happened, that Congress closed their Session yesterday—that the members were struggling for, and bidding on each other for conveyances—and your Mothers anxious desire to get to you, would not permit her to wait. At length, after some unavailing attempts, Mr Craik succeeded in getting a Carriage & pair of horses, which I hope will take her safe down.
        
        I will send sugar, and some other things from hence. We are all as well as usual, and join in best wishes for you. with sincere esteem & regard I am Your Affectionate
        
          Go: Washington
        
        
          P.S. A Mr Prescot attends Mrs Lear & Lincoln. And it is not unlikely, as the weather is cool, but that they may be with you as soon as this letter as the Post does not travel on Sunday.
          I did not know until after the Post had left the City on Wednesday, that Mrs Lear was in it, or expected; or you should have been advised of the circumstance by the Mail of that day.
        
      